Title: From John Adams to Samuel Adams, Sr., 11 May 1797
From: Adams, John
To: Adams, Samuel, Sr.



Sir
Philadelphia May 11. 1797

It was but two days ago that I recived your obliging Letter of the Seventeenth of April by Mr Wyllis.  I have found this Gentleman as you represent him intelligent, observing and impartial. I have had much pleasure in his conversation and expect more.
I thank you Sir for your kind congratulations. As to party Papers they will represent Us as they please: and there is no remedy but Patience, and now and then a little contempt—. I can with pleasure reciprocate your conclusion by subscribing myself  / old and unvaried Friend

John Adams